Opinion filed November 3, 2005












 








 




Opinion filed November 3, 2005
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00331-CR
 
                                                    __________
 
                               GREGORY
DEAN CULLUM, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 350th District Court
 
                                                          Taylor
County, Texas
 
                                                   Trial
Court Cause No. 6814-D
 

 
                                                                   O
P I N I O N
 
Gregory Dean Cullum entered a plea of no contest
to the offense of indecency with a child. 
The trial court convicted appellant and, pursuant to the plea bargain
agreement, assessed his punishment at confinement for eight years.  We dismiss the appeal for want of
jurisdiction.
On August 8, 2005, the sentence was imposed in
open court.  A motion for new trial was
not filed.  On September 27, 2005, the
notice of appeal was filed.  The notice
of appeal was filed 40 days after the date the sentence was imposed and is not
timely.  TEX.R.APP.P. 26.2.




On October 12, 2005, the clerk of this court wrote
appellant and advised him that the notice of appeal was not timely.  On October 18, 2005, appellant responded to
the October 12 letter.  Appellant asks
this court to grant him a new trial and to grant him an extension.
Appellant=s
letter of October 18 is not a timely request for an extension of time to
perfect an appeal pursuant to TEX.R.APP.P. 26.3.  Absent a timely notice of appeal or the
granting of a timely motion for extension of time, this court does not have
jurisdiction to entertain an appeal.  Slaton
v. State, 981 S.W.2d 208 (Tex.Cr.App.1998); Olivo v. State, 918
S.W.2d 519 (Tex.Cr.App.1996); Rodarte v. State, 860 S.W.2d 108 
(Tex.Cr.App.1993); Shute v. State, 744 S.W.2d 96 (Tex.Cr.App.1988).
The appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
November 3, 2005
Do not publish.  See
TEX.R.APP.P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.